Per Curiam.

The lease provision that the tenant was to use and occupy the premises for the sale of “ meats * * * and other types of food products ” on its face covers all sorts of meats, including those fresh and refrigerated, and the weight of evidence belies the conclusion that it was intended to refer only to such meats as were processed or sold in delicatessens. The dismissal of plaintiff’s complaint was, therefore, fully justified. Equally warranted was the Appellate Division’s dismissal of defendants’ counterclaim. While it was proved that plaintiff breached the covenant not to let any other store to be used for *650the sale of meats, defendants failed to establish that competition by the adjacent meat market resulted in either a loss of profits or a reduction in rental value of the store that they had leased.
The judgment of the Appellate Division should be affirmed, without costs.
Lewis, Ch. J., Conway, Desmond, Dye, Fuld and Froessel, JJ., concur; Van Voorhis, J., taking no part.
Judgment affirmed.